Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 11/18/2020, and in light of Applicant’s amendment, have been fully considered and are moot in view of the new ground(s) of rejection (see infra).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation “the single fabricated part” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (US 20100321497 A1, hereinafter “Onishi”).

Regarding claim 1, Onishi teaches a device for acquiring images inside a vehicle (Fig. 1), said device comprising: 
an illuminator configured to illuminate a field of view (Fig. 31, [0238]: twelve LED modules 221 and a viewing angle 810); 
an image sensor configured to acquire images from the field of view (Fig. 31, [0235]: an imaging element 200 and the viewing angle 810); 
and a cover between the illuminator and the field of view (Fig. 31: an optical component 226 and the viewing angle 810),

    PNG
    media_image1.png
    437
    574
    media_image1.png
    Greyscale

Figs. 31-32, [0238]: undercut part 132 forming air gap/a translucent head 223) and a light-blocking portion (Figs. 31-32, [0238]: supporting part 120/132), wherein the light-transparent portion is configured so that light of the illuminator emitted to the field of view passes through the light-transparent portion (Figs. 31-32, [0238]: rays 824 of respective LED module 221 to travel through the translucent head 223/air gap),

    PNG
    media_image2.png
    425
    585
    media_image2.png
    Greyscale
 
and wherein the light-blocking portion is configured to block the light of the illuminator emitted in a direction towards the image sensor (Figs. 31-32, [0238]: the supporting part 120/132 is made of black resin (Examiner point out that black resin are used as blocking light member)).
Regarding claim 3, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, in addition Onishi discloses wherein the illuminator is arranged to emit light at an infrared-range wavelength (Fig. 31, [0238]: twelve LED modules 221 able to emit light of a wavelength in the infrared region).

Regarding claim 4, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, in addition Onishi discloses wherein the illuminator comprises a laser or a light emitting diode (Fig. 31, [0238]: twelve LED modules 221).

Regarding claim 6, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, in addition Onishi discloses wherein the light-transparent portion comprises an elastic material (Figs. 31-32, [0238]: the translucent head 223 is made of resin material capable of permeating the infrared ray (Examiner point out that resin material are designed for applications requiring high elongation and high energy return, and is used for parts that will bend, stretch, compress, and hold up to repeated cycles without tearing)).

Regarding claim 7, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, in addition Onishi discloses wherein the light-blocking portion comprises an elastic material (Figs. 31-32, [0238]: the supporting part 120/132 is made of black resin (Examiner point out that resin material are designed for applications requiring high elongation and high energy return, and is used for parts that will bend, stretch, compress, and hold up to repeated cycles without tearing)).

Regarding claim 8, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, in addition Onishi discloses wherein the light-transparent portion defines an inner space with an undercut (Figs. 31-32, [0238]: the undercut part 132 forming air gap/a translucent head 223).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 7-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 20100321497 A1, hereinafter “Onishi”), in view of Takakura (US 20130120242 A1, hereinafter “Takakura”).
Regarding claim 2, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-transparent portion forms at least one lens.
 However, Takakura discloses wherein the light-transparent portion (Figs. 1-4, [0053]: light transmitting section 10 of an optical cover 12) forms at least one lens (Figs. 1-2, [0054]: optical unit 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-transparent portion forms at least one lens as taught by Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to allow refracting light emitted from the light emitting element to be focused onto an object (Takakura: [0111]).

Regarding claim 5, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the illuminator comprises a light source that is encapsulated by the light-transparent portion. 
However, Takakura discloses wherein the illuminator comprises a light source (Figs. 1-2, [0053]: a light emitting element 2) that is encapsulated by the light-transparent portion (Figs. 1-4, [0053]: the light emitting element 2 is encapsulated by the optical cover 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the illuminator comprises a light source that is encapsulated by the light-transparent portion as taught by Takakura Onishi illumination device. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Regarding claim 7, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-blocking portion comprises an elastic material.
However, Takakura discloses wherein the light-blocking portion comprises an elastic material (Figs. 1-4, [0092]: light shielding resin layer 6 is made of light shielding resin layers (light shielding resins) 6a, 6b, and 6c.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-blocking portion comprises an elastic material as taught by Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to provide heat resistance (Takakura: [0042]).

Regarding claim 8, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-transparent portion defines an inner space with an undercut.
However, Takakura discloses wherein the light-transparent portion defines an inner space with an undercut (Figs. 1-4, [0053]: a light emitting element 2 is encapsulated by an optical cover 12 with undercut).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-transparent portion Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Regarding claim 15, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the illuminator comprises a printed circuit board and the light-transparent portion and the printed circuit board abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape.
However, Takakura discloses wherein the illuminator comprises a printed circuit board (Figs. 1-4, [0057]: a circuit substrate 9) and the light-transparent portion (Figs. 1-4, optical cover 12) and the printed circuit board abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape (as illustrated by Figs. 1-4: the optical cover 12 disposed on the circuit substrate 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the illuminator comprises a printed circuit board and the light-transparent portion and the printed circuit board abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape as taught by Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Regarding claim 16, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein a cover being impermeable to visible light 
However, Takakura discloses wherein a cover being impermeable to visible light is provided at the front face of the device (Figs. 1-4, optical cover 12), wherein the light-blocking portion (Figs. 1-4, light shielding resin layer 6) and the cover abut each other to form a sealing surface (as illustrated by Figs. 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a cover being impermeable to visible light is provided at the front face of the device, wherein the light-blocking portion and the cover abut each other to form a sealing surface as taught by Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Regarding claim 17, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-blocking portion forms at least one frame through which the light of the light source emits light to the field of view.  
However, Takakura discloses wherein the light-blocking portion forms at least one frame through which the light of the light source emits light to the field of view (as illustrated by Figs. 1-4, [0083]: light shielding resin layer 6 forming a window tor light emission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-blocking portion forms at least one frame through which the light of the light source emits light to the field Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to provide a path of incident light from the light emitting element (Takakura: [0083]).

Regarding claim 18, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-blocking portion and the light-transparent portion form a connection zone along a closed shape.
However, Takakura discloses wherein the light-blocking portion (Figs. 1-4: light shielding resin layer 6) and the light-transparent portion (Figs. 1-4: a light emitting element 2) form a connection zone along a closed shape (as illustrated by Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-blocking portion and the light-transparent portion form a connection zone along a closed shape as taught by Takakura into Onishi illumination device. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 20100321497 A1, hereinafter “Onishi”), in view of Marshall et al.  (US 20020080615 A1, hereinafter “Marshall”).

Regarding claim 10, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-transparent portion has a light-
However, Marshall discloses wherein the light-transparent portion has a light-entering surface with diffusing properties, a light-exiting surface with diffusing properties (Figs. 1-6, [0037]-[0042]: an LED light source or module 1 is associated with an embodiment of a collimating element 2. The shape of the curved outer walls 7 of the collimating element 2 approximates to a certain degree the shape of the outside surface of the body of revolution of a parabola. The design is such that surfaces 7 are curved such that light originating from the LED 1 and impinging on the surface 7 is fully reflected in the direction of the surface 10 (and the sawtooth-like structure 11 of FIG. 1B), forms a parallel light beam extending parallel to the optical axis 3 of the collimating element 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-transparent portion has a light-entering surface with diffusing properties, a light-exiting surface with diffusing properties as taught by Marshall into Onishi illumination device. The suggestion/ motivation for doing so would be to produce perfectly collimated light from the light source (Marshall: [0040]).

Regarding claim 11, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the light-transparent portion comprises a material having light diffusing properties.
Marshall discloses wherein the light-transparent portion comprises a material having light diffusing properties ([0040]: a conic wall portion of the recess 4 of the inner refractive wall 9 at the entrance aperture 3 is modified to include a curved portion 9', and the outer reflective wall 7 is reconfigured in accordance with said modification of said inner refractive wall 9 to achieve substantial collimation of a source of light 1 at the entrance aperture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light-transparent portion comprises a material having light diffusing properties as taught by Marshall into Onishi illumination device. The suggestion/ motivation for doing so would be to produce perfectly collimated light from the light source (Marshall: [0040]).

Regarding claim 12, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the illuminator comprises a reflector that is provided to deflect the light of a light source in the direction of the field of view, wherein the reflector abuts the light-transparent portion and/or the light-blocking portion.
However, Marshall discloses wherein the illuminator comprises a reflector that is provided to deflect the light of a light source in the direction of the field of view, wherein the reflector abuts the light-transparent portion and/or the light-blocking portion ([0040]: a conic wall portion of the recess 4 of the inner refractive wall 9 at the entrance aperture 3 is modified to include a curved portion 9', and the outer reflective wall 7 is reconfigured in accordance with said modification of said inner refractive wall 9 to achieve substantial collimation of a source of light 1 at the entrance aperture).
before the effective filing date of the claimed invention to incorporate wherein the illuminator comprises a reflector that is provided to deflect the light of a light source in the direction of the field of view, wherein the reflector abuts the light-transparent portion and/or the light-blocking portion as taught by Marshall into Onishi illumination device. The suggestion/ motivation for doing so would be to produce perfectly collimated light from the light source (Marshall: [0040]) and enhance the illumination efficiency.

Regarding claim 19, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the optical component comprises a single fabricated part comprising a thermoplastic material.
However, Marshall discloses wherein the optical component comprises a single fabricated part comprising a thermoplastic material (Figs. 1-6, [0028]&[0037]-[0042]: an LED light source or module 1 is associated with a collimating element 2 of a thermoplastic synthetic resin by injection molding ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the optical component comprises a single fabricated part comprising a thermoplastic material as taught by Marshall into Onishi illumination device. The suggestion/ motivation for doing so would be to produce perfectly collimated light from the light source (Marshall: [0040]).

Regarding claim 20, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein the single fabricated part extends from the 
However, Marshall discloses wherein the single fabricated part extends from the illuminator towards the cover to prevent light leaks at the image sensor, the light leaks being caused by the illuminator (Figs. 1-6, [0028]&[0037]-[0042]: an LED light source or module 1 is associated with a collimating element 2 of a thermoplastic synthetic resin by injection molding. an outer reflective wall of the collimating element 2 is configured in accordance with the structure of the inner refractive wall to achieve substantial collimation of a source of light at the entrance aperture (blocking portion)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the single fabricated part extends from the illuminator towards the cover to prevent light leaks at the image sensor, the light leaks being caused by the illuminator as taught by Marshall into Onishi illumination device. The suggestion/ motivation for doing so would be to produce perfectly collimated light from the light source (Marshall: [0040]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 20100321497 A1, hereinafter “Onishi”), in view of Kuan et al.  (US 20160091777 A1, hereinafter “Kuan”).

Regarding claim 9, Onishi teaches the device for acquiring images inside a vehicle according to claim 1, except wherein a surface of the light-transparent portion is at least partially coated with an anti-reflective coating or a reflective coating. 
Kuan discloses wherein a surface of the light-transparent portion is at least partially coated with an anti-reflective coating or a reflective coating (Fig. 8B, [0015]: a Flash module 20 includes a light guide 22 mounted on a transparent base plate 24 and also includes an active light emitting component (e.g., a light emitting diode (LED)) 26. The sidewall surface(s) 40 of light guide 22 are coated with at least two layers: a first, inner layer 42 and a second, outer non -transparent layer 44 for light blocking purposes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a surface of the light-transparent portion is at least partially coated with an anti-reflective coating or a reflective coating as taught by Kuan into Onishi illumination device. The suggestion/ motivation for doing so would be to enhance the illumination efficiency (Kuan: [0015]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Onishi and Marshall combination, in view of Takakura (US 20130120242 A1, hereinafter “Takakura”).

Regarding claim 13, the Onishi and Marshall combination teaches the device for acquiring images inside a vehicle according to claim 12, except wherein the reflector and the light-blocking portion abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape. 
However, Takakura discloses wherein the reflector (Figs. 1-4: light transmitting section 10 equivalent to Marshall’s reflector region) and the light-blocking portion (Figs. 1-4: Light shielding resin layer 6) abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape (as illustrated by Figs. 1-4, light transmitting section 10 and Light shielding resin layer 6 abut each other and forming a sealing structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflector and the light-blocking portion abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape as taught by Takakura into the Onishi and Marshall combination. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Regarding claim 14, the Onishi and Marshall combination teaches the device for acquiring images inside a vehicle according to claim 12, except wherein the reflector and the light-transparent portion 18a abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape. 
However, Takakura discloses wherein the reflector (Figs. 1-4: light transmitting section 10 equivalent to Marshall’s reflector region) and the light-transparent portion (Figs. 1-4: optical cover 12 equivalent to Marshall’s light-transparent portion) abut each other to form a sealing surface, wherein the sealing surface extends along a closed shape (as illustrated by Figs. 1-4, light transmitting section 10 and optical cover 12 abut each other and forming a sealing structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflector and the light-Takakura into the Onishi and Marshall combination. The suggestion/ motivation for doing so would be to provide sealing and path for the emitting light source (Takakura: [0042]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697